DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 May 2021 has been entered.  Newly amended claims 1, 11, 12, 14, 20, 23, 30, 48, 65, 68, 77-79, 81, and 82 are pending and examined on the merits.
 Information Disclosure Statement
The information disclosure statement filed 28 May 2021 is acknowledged and considered.
Claim Objections
Claims 30, 78, and 82 are objected to because of the following informalities:  they contain subject matter not part of independent of claim 1.  In newly amended claim 1 variable a is zero.  At least four compounds where a is one are present in claim 30 (page 13 at bottom) amongst others.  Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/424083, 62/360813, and 62/360847, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the Consequently, the effective filing date of the instant application is 11 July 2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65, 77, 79, and 81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the specification is enabling for reducing the severity of the following diseases: epilepsy, status epilepticus, fragile X syndrome, pain, alcohol dependence, traumatic brain injury, bipolar disorder, morphine withdrawal, major depressive disorder, tinnitus, postpartum depression, schizophrenia, and autism.  The specification does not reasonably provide enablement for treatment of the scope of CNS disorders claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
35S-t-butylbicyclophosphinothionate.  

    PNG
    media_image1.png
    143
    585
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
REDDY (Trends in Pharmacological Sciences, 2016, 37(7), 343-361) describes that neurosteroids can reduce the severity of the following disorders: epilepsy (page 547, last paragraph to page 549, third paragraph); status epilepticus (page 551, first paragraph); fragile x syndrome (page 551, last paragraph to page 552, second paragraph); chronic pain (page 553, paragraphs 1-2); alcohol dependence (page 553, paragraph 3 to page 554, paragraph 2); traumatic brain injury (page 555, paragraphs 2-3); bipolar disorder (page 556, paragraph 1); smoking cessation (page 556, paragraph 2 to page 557, paragraph 1).  Open questions remain to the therapeutic benefits of neurosteroid therapeutics (“Concluding remarks” section, pages 557-558).
WONG (Journal of Affective Disorders, 2016, 203, 84-100) describes that the cause of social anxiety disorder is not known (pages 96-97, section 4).  Therefore, social anxiety disorder cannot prevented. 
MANGIALAUCHE (Lancet Neurology, 2010, 9, 700-716) describes that Alzheimer’s disease is hard to treat or prevent (“Conclusions” section, pages 712-713).
GUSIOR (TIPS, 1999, 20, 107-112) describes the morphine withdrawal is related to GABA (page 110, table 1, last section). 
Journal of Medicinal Chemistry, 2017, 10, pages A-J) describes that GABA is related to major depressive disorder (page G).
SEDLEY (Journal of Neuroscience, 2015, 35(44), 14822-14828) describes that GABA is related to tinnitus (“GABA in tinnitus” section, pages 14825-14826).  
ZONONA (CNS Spectrum, 2005, 19(10), 792-799) describes that GABA is related to postpartum depression (page 799, “Neuroactive steroids” section).
ROWLAND (Schizophrenia Bulletin, 2013, 39(5), 1096-1104) describes that GABA is related to schizophrenia (abstract, page 1096).
FATEMI (Journal of Autism and Developmental Disorders, 2009, 39, 223-230) describes that GABA is related to autism (abstract, page 223).  
PULLEY (US 7067507, issued 27 June 2006) describes that Alzheimer’s disease is not preventable (column 2, line 40-45). 
MORROW (Pharmacology and Therapeutics, 2007, 116, 1-6) teaches that even though neurosteroids have promising activity, more work is required is needed to understand their therapeutic potential (page 5, column 1, paragraph 2).
SELJESET (Advances in Pharmacology, 2015, 72, 165-187) teaches that more research is needed to understand how neurosteroids interact with GABAA receptors (pages 181-182, section 7).  
The relative skill of those in the art:
While the artisan generally would have an advanced degree in CNS diseases in relation to  GABAA receptors and neurosteroids, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how neurosteroids and GABAA interact in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for reducing the severity of epilepsy, status epilepticus, fragile X syndrome, pain, alcohol dependence, traumatic brain injury, bipolar 
The specification does not provide guidance for treatment of the scope of CNS disorders claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the interaction of neurosteroids with GABAA receptors and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 12, 14, 20, 23, 48, 65, 68, 77, and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In these claims, instant variable Ry is not defined.  It is noted that Ry is defined in the specification (page 14, line 22 to page 15, line 7) and not in the claims.

    PNG
    media_image2.png
    178
    378
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    161
    609
    media_image3.png
    Greyscale

Claims 1, 11, 12, 14, 20, 23, 48, 65, 68, 77, and 78 recites formulae (I-A-1), (I-A-3), and (I-A-5).  There is insufficient antecedent basis for these formulae in the claims due to several issues: Ry is not defined in the claim; and there is no recitation that variables Rx and Ry can form a ring with each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOTELLA (WO 2014169831, published 23 October 2014).  Botella describes compound SA-J (page 83).  In compound SA-J, the following instant definitions apply: R3 is Me; R19 is H; and N(Rx)(Ry) is N(Me)OMe where Rx is Me and Ry is OMe.

    PNG
    media_image4.png
    181
    176
    media_image4.png
    Greyscale

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOTELLA (WO 2016082789, published 2 June 2016).  Botella describes the following compounds: A10 (page 78); B30 (page 87); B10 (page 99); and B40 (page 146).  In the specified compounds, the following instant 3 is Me; R19 is H, Me, or CH2-OMe; and N(Rx)(Ry) is N(Me)OMe where Rx is Me and Ry is OMe.

    PNG
    media_image5.png
    129
    136
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    114
    151
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    141
    162
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    102
    117
    media_image8.png
    Greyscale


Conclusion
Claims 1, 11, 12, 14, 20, 23, 30, 48, 65, 68, 77-79, 81, and 82 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  BOTELLA (WO 2014169831, published 23 October 2014) describe compound SA-J (page 83).  In compound SA-J, the following instant definitions apply: R3 is Me; R19 is H; and N(Rx)(Ry) is N(Me)OMe where Rx is Me and Ry is OMe.  This compound neither anticipates nor renders obvious a compound of claim 30 because this compound is used as a reactant and there is no motivation to replace a benzyl group with an OMe group.

    PNG
    media_image4.png
    181
    176
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699